Citation Nr: 0813212	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to March 
1972 and from May 1974 to October 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Winston-Salem 
RO.  A transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities


CONCLUSION OF LAW

Criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Given the fully 
favorable decision with respect to the claim of entitlement 
to a TDIU, the Board finds that any issue with regard to the 
timing or content of the VCAA notice provided to the veteran 
is moot or represents harmless error.

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  A 
total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a).  The central inquiry is, "whether 
the veteran's service- connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training and 
previous work experience, but not to his age or any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The veteran is service connected for diabetic nephropathy, 
evaluated as 60 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; type II 
diabetes mellitus with erectile dysfunction, evaluated as 20 
percent disabling; hemorrhoids, evaluated as 20 percent 
disabling; eczematous dermatitis with secondary 
neurodermatitis component, evaluated as 10 percent disabling; 
diabetic neuropathy of the left lower extremity with erectile 
dysfunction, evaluated as 10 percent disabling; diabetic 
neuropathy of the right lower extremity with erectile 
dysfunction, evaluated as 10 percent disabling; and anemia, 
evaluated as noncompensably disabling.  His combined 
disability rating is 90 percent, which meets the schedular 
criteria for TDIU.  The Board must therefore determine 
whether the veteran is unable to maintain substantially 
gainful employment due to these service-connected 
disabilities.

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  The veteran has indicated that he worked full 
time as an independent insurance agent until his kidneys 
failed in August 2004.  In a statement received by VA in 
March 2005, the veteran indicated that he was able to work 
about four hours a day, five days a week.  In September 2005, 
he had to quit the insurance business altogether because he 
was no longer able to work.  

In March 2008, the veteran testified that his primary income 
currently comes from residuals of past insurance sales.  He 
submitted copies of his 2004 and 2007 tax returns as evidence 
of his recent employment activities.  He stated that he still 
occasionally sells policies, a maximum of two or three per 
year.  At the time of the hearing, he had last sold a policy 
the prior week.  Before that sale, it had been seven or eight 
months since his last sale.  The Board does not consider the 
veteran's occasional sale of insurance to be substantially 
gainful employment, nor does it consider the residuals from 
past sales an indicator of current employment or 
employability.  

The veteran testified that his disabilities make it very 
difficult to do perform basic functions, such as driving, 
that are required of an insurance salesman.  He described 
swelling that starts from the bottom up and stated that he 
cannot walk within an hour and a half.  This swelling makes 
it difficult for him to manipulate the computer keys.  He 
stated that edema in his hands makes it impossible for him to 
hold a pen by 10:30 or 11:00 in the morning.  He also 
testified that, after 60 minutes of driving, he can hardly 
bend his knee to activate the pedals.  Due to swelling, 
gripping and turning the wheel becomes almost impossible.  He 
stated that, in general, the more active he becomes, the more 
pronounced the swelling becomes.  He takes a maximum dosage 
of a fluid reduction pill that causes him to use the restroom 
every 90 minutes to two hours.  He also noted that financial 
stress and the overall aches and pains caused by his kidney 
failure make it hard to concentrate, and he cited the need to 
concentrate on formulas and policy types when analyzing a 
client's needs.  

In 2005, the veteran was scheduled for a series of VA 
examinations to determine the severity of his service-
connected disabilities and their impact, if any, on his 
employability.  Based on the opinions offered in these 
reports, the Board finds that the cumulative level of 
impairment caused by the veteran's service-connected 
disabilities precludes him from engaging in substantially 
gainful employment.  

According to a February 2005 VA diabetes mellitus examination 
report, the veteran's diabetes mellitus type II, diabetic 
neuropathy, and erectile dysfunction secondary to diabetes 
would impact the his ability to perform physical and 
sedentary employment in that he has some evidence of renal 
failure and anemia.  The examiner noted that these conditions 
would impair the veteran's strength and his ability to do 
things physically and might also impair his mental function.  
A September 2005 PTSD examination report states that the 
veteran was working two or three hours per day.  The examiner 
noted impairment in working, secondary to the veteran's 
health problems.  It specifically listed PTSD, diabetes with 
peripheral neuropathy, anemia, renal failure, and 
hypertension, all but the last of which are service-connected 
disabilities.  A September 2005 skin diseases examination 
report diagnoses eczematous dermatitis with secondary 
neurodermatitis.  It was noted that the pain and itching 
caused by this disability have a significant occupational 
impairment on the veteran's sales work.  The examiner noted 
the veteran's difficulty interacting with his clients and the 
general population due to these symptoms.  There were 
otherwise no impairments in the veteran's activities of daily 
living and other functional impairments.  

Based on the foregoing, the Board concludes that the weight 
of evidence supports the veteran's claim for TDIU.  In 
essence, it appears that the overall impairment resulting 
from his service-connected disabilities, which are currently 
assigned a combined rating of 90 percent, do likely render 
the veteran unable to follow a substantially gainful 
occupation due to service-connected disabilities.  As 
discussed, the Board is cognizant that the veteran still 
occasionally sells policies, a maximum of two or three per 
year.  However, the veteran also explained that these sales 
came from word-of-mouth referrals from past clients, rather 
than from active soliciting on his part.  In light of the 
minimal effort on his part, and the very minimal income 
received as a result, the Board finds that this does not 
constitute substantial gainful employment.  Thus, the benefit 
sought on appeal is granted.


ORDER

A total rating based on individual unemployability is 
granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


